Name: Commission Regulation (EEC) No 951/80 of 17 April 1980 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 4. 80 Official Journal of the European Communities No L 101 /39 COMMISSION REGULATION (EEC) No 951/80 of 17 April 1980 fixing the sluice-gate prices and levies for pigmeat the preceding quarter ; whereas the sluice-gate prices should therefore be maintained unchanged until 31 July 1980 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since no new sluice-gate price is to be fixed, the levies should accordingly be maintained unchanged until 31 July 1980 ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 1423/78 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regu ­ lation (EEC) No 2766/75 of 29 October 1975 esta ­ blishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3), as last amended by Regulation (EEC) No 772/79 (4), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 1590/79 of 26 July 1979 fixing the levies and sluice-gate prices on pigmeat (5) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 93/80 (6) for the period 1 February to 30 April 1980, they must be fixed anew for the period 1 May to 31 July 1980 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 November 1979 to 31 March 1980 ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Whereas the price of the relevant quantity of feed grain does not vary by 3 % or more from that used for Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the import of the European monetary system on the common agricultural policy (7), as amended by Regulation (EEC) No 1 264/79 (8), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission , to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; (') OJ No L 282, 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 171 , 28 . 6. 1978 , p . 19 . C) OJ No L 282, 1 . 11 . 1975, p . 25 . ( «) OJ No L 99, 21 . 4. 1979, p. 1 . (5 ) OJ No L 189, 27. 7 . 1979, p. 30 . (6) OJ No L 13, 18 . 1 . 1980, p . 22. ( 7) OJ No L 84, 4 . 4. 1979, p. 1 . (8) OJ No L 161 , 29 . 6. 1979 , p. 1 . No L 101 /40 Official Journal of the European Communities 18 . 4. 80 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 May to 31 July 1980, the sluice ­ gate prices provided for in Article 12 of Regulation (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex to Regulation (EEC) No 93/80 . 2 . Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GAIT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1980 . For the Commission Finn GUNDELACH Vice-President